NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ILDEBRANDO CASTRO-GONZALEZ,                     No.    18-71908
AKA Faustino Aguilar,
                                                Agency No. A024-929-853
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Ildebrando Castro-Gonzalez, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

withholding of removal and deferral of removal under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings for substantial evidence. Guan v. Barr, 925 F.3d 1022,

1031 (9th Cir. 2019). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Castro-Gonzalez failed to establish that it is more likely than

not that he would be tortured by of with the consent or acquiescence of the

government if returned to El Salvador. See Aden v. Holder, 589 F.3d 140, 147 (9th

Cir. 2009).

      We find Castro-Gonzalez’s argument that the BIA violated his due process

rights unpersuasive. See Jiang, 754 F.3d at 741 (concluding that a due process

violation occurs only if the petitioner is “prevented from reasonably presenting his

case”).

      PETITION FOR REVIEW DENIED.




                                         2